         Case 3:19-cv-02025-YY         Document 22       Filed 06/17/20    Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 BOARDS OF TRUSTEES OF THE AGC-                      Case No. 3:19-cv-2025-YY
 OPERATING ENGINEER HEALTH AND
 WELFARE FUND; OPERATING                             ORDER
 ENGINEERS PENSION FUNDS; and
 INTERNATIONAL UNION OF
 OPERATIN ENGINEERS LOCAL 701-
 AGC TRAINING TRUST FUND,

                Plaintiffs,

        v.

 ROSS ISLAND SAND & GRAVEL CO.,

                Defendant.


Michael H. Simon, District Judge.

       United States Magistrate Judge Youlee Yim You issued Findings and Recommendation

in this case on May 27, 2020. ECF 18. Judge You recommended that Plaintiffs’ motion for

default judgment be granted. No party has filed objections.

       Under the Federal Magistrates Act (“Act”), the court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files objections to a magistrate judge’s findings and recommendations,


PAGE 1 – ORDER
         Case 3:19-cv-02025-YY          Document 22       Filed 06/17/20      Page 2 of 4




“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

       If no party objects, the Act does not prescribe any standard of review. See Thomas v.

Arn, 474 U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act],

intended to require a district judge to review a magistrate’s report to which no objections are

filed.”); United States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding

that the court must review de novo magistrate judge’s findings and recommendations if objection

is made, “but not otherwise”).

       Although review is not required in the absence of objections, the Act “does not preclude

further review by the district judge[] sua sponte . . . under a de novo or any other standard.”

Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ. P. 72(b)

recommend that “[w]hen no timely objection is filed,” the court review the magistrate judge’s

findings and recommendations for “clear error on the face of the record.”

       No party having made objections, the Court follows the recommendation of the Advisory

Committee and reviews Judge You’s Findings and Recommendation for clear error on the face

of the record. The Court requested supplemental briefing from Plaintiffs, noting that Judge You

had found that Plaintiffs’ service of process on Defendant’s parent company was sufficient

service of process without making any finding relating to the operational relationship between

the parent and subsidiary. The Court queried whether this might constitute clear error. See 4A

Charles A. Wright, et al., Fed. Prac. & Proc. § 1104 (4th ed. 2017) (noting that “the parent-

subsidiary relation alone ordinarily does not establish the necessary agency for making service

on one through the other if the two maintain separate identities” and only if the two are

“interrelated on an operating level” will “service on one as agent for the other [ ] be upheld.”);



PAGE 2 – ORDER
         Case 3:19-cv-02025-YY          Document 22        Filed 06/17/20     Page 3 of 4




see also Pyure Brands, LLC v. Nascent Health Sci. LLC, 2019 WL 7945231, at *3 n.1 (S.D. Fla.

Mar. 5, 2019) (“The parent-subsidiary relation alone ordinarily does not establish the necessary

agency for making service on one through the other if the two maintain separate identities. . . .

The federal courts generally have preserved the corporate fiction and been unwilling to pierce the

corporate veil.” (alteration in original) (quotation marks omitted)); accord Wells Fargo & Co. v.

Wells Fargo Express Co., 556 F.2d 406, 422-23 (9th Cir. 1977) (discussing when a domestic

subsidiary may be so intertwined with a foreign parent so as to serve as a “general agent” for

service of process).

       In response to the Court’s request, Plaintiffs clarified that they did not intend to serve

Defendant’s parent company, but instead to serve Defendant through its registered agent. At the

time of service, Defendant’s registered agent was located in the same offices as Defendant’s

parent company. Plaintiffs submitted evidence that at the time of service, the registered agent for

Defendant was Ankur Doshi, who was located at the address where Plaintiffs served Defendant.

When the process server arrived at the location, Mr. Doshi was reported as no longer working for

Defendant. The process server left the summons and complaint at the office of the registered

agent with someone else, who was the General Counsel for Defendant’s parent company.

       Oregon law permits “office service upon a registered agent” and “personal service upon

any clerk on duty in the office of a registered agent.” Or. R. Civ. P. 7D(3)(b)(i). Office service is

completed “by leaving true copies of the summons and the complaint with a person who is

apparently in charge of an office.” Or. R. Civ. P. 7D(1). The Court finds that leaving copies of

the summons and complaint with an individual identified as General Counsel in the offices of the

Defendant’s registered agent at the time suffices for both office service on the registered agent

and personal service upon a clerk on duty in the office of a registered agent.



PAGE 3 – ORDER
         Case 3:19-cv-02025-YY         Document 22       Filed 06/17/20     Page 4 of 4




       The Court does not adopt the portion of the Findings and Recommendation concluding

that service on Defendant’s parent company took place and was sufficient service on Defendant.

The Court instead concludes that Plaintiffs served Defendant, through its registered agent at the

time. The Court finds no clear error with the remainder of the Findings and Recommendation

and adopts those portions of the Findings and Recommendation. Accordingly, the Court

ADOPTS IN PART Magistrate Judge You’s Findings and Recommendation, ECF 18.

Plaintiffs’ motion for default judgment (ECF 9) is GRANTED.

       IT IS SO ORDERED.

       DATED this 17th day of June, 2020.

                                                     /s/ Michael H. Simon
                                                     Michael H. Simon
                                                     United States District Judge




PAGE 4 – ORDER
